No. 12550

         I N T E SUPREME C U T O THE STATE O MONTANA
              H           OR    F           F

                                       1974



IRMA ANN ROSEN, formerly IRMA ANN
CRUM; GRACE J . WEEKS, formerly
GRACE J. CRUM; and MARY ELLEN KOCH,
formerly MARY ELLEN CRUM,

                         P l a i n t i f f s and A p p e l l a n t s ,



JOHN L. MIDKIFF, SR., and J . L.
MIDKIFF, a l s o known a s J O H N L.
MIDKIFF , J R . ,

                         Defendants and Respondents.



Appeal from:     D i s t r i c t Court of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                 Honorable A l f r e d B. Coate, Judge p r e s i d i n g .                            '1



Counsel of Record :

    For Appellants :

           Kenneth R. Wilson argued, Miles C i t y , Montana

    For Respondents :

           William F    . Meisburger argued,                F o r s y t h , Montana



                                                   Submitted : January 18, 1974

                                                      Decided :
         Ej3 Z 8 '874
                                                                         I"EB 2 8 :ypf
Filed:     .
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

             T h i s i s a n a p p e a l by p l a i n t i f f s , Irma Ann Rosen, Grace

J. Weeks and Mary E l l e n Koch, from a judgment r e n d e r e d by t h e

d i s t r i c t c o u r t of t h e s i x t e e n t h j u d i c i a l d i s t r i c t i n and f o r t h e

c o u n t y of Rosebud upon t h e g r a n t i n g of a motion f o r summary judg-

ment made by t h e d e f e n d a n t s , John L . M i d k i f f , S r . and John L.

M i d k i f f , Jr.

             There a r e two d i s t r i c t c o u r t f i l e s which by s t i p u l a t i o n

a r e before t h i s Court.             I n 1955 a q u i e t t i t l e a c t i o n , John L .

M i d k i f f , e t a l . v . Irma Ann Rosen, e t a l . , was f i l e d i n Rosebud

County a s C i v i l No. 6253.               I n 1969 a n o t h e r a c t i o n was commenced

by t h e d e f e n d a n t s i n C i v i l No. 6253 t o v a c a t e t h e judgment e n t e r -

ed i n C i v i l No. 6253 i n f a v o r of p l a i n t i f f s , M i d k i f f , e t a l .              The

1969 a c t i o n was f i l e d i n t h e d i s t r i c t c o u r t a s C i v i l No. 7453.

H e r e i n a f t e r , Irma Ann Rosen, Grace J . Weeks and Mary E l l e n Koch,

t h e d e f e n d a n t s i n C i v i l No. 6253, t h e p l a i n t i f f s i n C i v i l No. 7453

and a p p e l l a n t s h e r e i n w i l l be r e f e r r e d t o a s Rosens, and John L.

M i d k i f f , S r . and John L. M i d k i f f , J r . , t h e p l a i n t i f f s i n C i v i l

No. 6253, t h e d e f e n d a n t s i n C i v i l No. 7453 and r e s p o n d e n t s h e r e i n

w i l l be r e f e r r e d t o a s M i d k i f f s .
             The d i s t r i c t c o u r t f i l e i n C i v i l No. 6253 shows t h e

following p e r t i n e n t f a c t s :        The c o m p l a i n t i n t h i s c a u s e w a s

answered by t h e Rosens.                 For r e a s o n s unknown, t h e c a s e remained

dormant f o r s e v e r a l y e a r s .        On September 2 0 , 1967, p e t i t i o n and

a f f i d a v i t s i n s u p p o r t t h e r e o f w e r e f i l e d by M i d k i f f s p u r s u a n t t o

s e c t i o n 84-4158,       R.C.M.     1947.       On t h a t same d a y , t h e d i s t r i c t

c o u r t i s s u e d a n o r d e r d i r e c t i n g Rosens t o show c a u s e why t h e y

s h o u l d n o t be d i r e c t e d t o d e p o s i t t h e sum of $2,712.94 t o t h e

u s e of M i d k i f f s , a s t a x p u r c h a s e r s i n t h e e v e n t M i d k i f f s ' c l a i m

t o t h e r e a l property should n o t succeed.                      T h i s o r d e r was m a i l e d

t o R. C . Harken, E s q . ,          a t t o r n e y f o r Rosens and t o t h e Rosebud

County T r e a s u r e r .      One p u b l i c a t i o n of t h e o r d e r was made i n t h e

                                               -   2   -
    F o r s y t h I n d e p e n d e n t a s i s shown by a f f i d a v i t .

                 On September 29, 1967, t h e d i s t r i c t c o u r t q u i e t e d t i t l e

    i n M i d k i f f s a s t o a l l d e f e n d a n t s , e x c e p t t h e Rosens.         The h e a r i n g

    on t h e o r d e r t o show c a u s e was h e l d on October 11, 1967.                             As to

    t h i s h e a r i n g t h e m i n u t e e n t r y of t h e d i s t r i c t c o u r t r e a d s :

                "Hearing on Order t o Show Cause. A f f i d a v i t of
                P u b l i c a t i o n h a s been f i l e d h e r e i n showing due
                n o t i c e g i v e n . W i l l i a m F. Meisburger sworn and
                presented proof.                Order r e q u i r i n g a d e p o s i t of
                $2,712.94 from t h e answering d e f e n d a n t s i s
                s i g n e d . D e p o s i t t o be made no l a t e r t h a n
                November 1 2 , 1967. L e t t h e r e c o r d show t h a t
                M r s . Roe, of Lewistown, I d a h o , one of t h e de-
                f e n d a n t s named i n t h e above e n t i t l e d c a u s e
                f o r m e r l y b e a r i n g t h e name of Rosen, a p p e a r e d
                i n c o u r t by h e r c o u n s e l , R. C . Harken and made
                no o b j e c t i o n t o t h e P e t i t i o n f o r t h e r e q u i r e -
                ment o f D e p o s i t , w i t h t h e u n d e r s t a n d i n g t h a t
                t h e d e f e n d a n t s would s t i l l have t h e o p p o r t u n i t y
                t o a p p e a r i n s a i d c a u s e and answer and c o n t e s t
                t h e c l a i m of t h e p l a i n t i f f .   Order i s s i g n e d . "

                 N d e p o s i t was made w i t h i n t h e t i m e r e q u i r e d .
                  o                                                                            By s u p p l e -

    m e n t a l and f i n a l d e c r e e o f November 1 7 , 1967, t h e d i s t r i c t c o u r t

    e n t e r e d a judgment f o r M i d k i f f s and a g a i n s t Rosens q u i e t i n g t i t l e

    t o t h e lands i n d i s p u t e i n t h e Midkiffs.

                 The d i s t r i c t c o u r t f i l e i n C i v i l No. 7453 r e v e a l s t h a t

    on October 21, 1969, t h i s c a u s e w a s commenced by Rosens t o a t t a c k

    t h e judgment e n t e r e d i n C i v i l No. 6253.                I n A p r i l 1970, M i d k i f f s

    f i l e d t h e i r answer and a motion f o r summary judgment.                            On J u n e 26,

    1970, Rosens f i l e d a motion f o r l e a v e t o amend t h e c o m p l a i n t and

    a n amended c o m p l a i n t was f i l e d on December 1 5 , 1972, which i n

    substance alleged:               t h a t t h e o r d e r t o show c a u s e i s s u e d on Septem-

    b e r 2 0 , 1967, was m a i l e d t o R . C . Harken, a t t h a t t i m e a t t o r n e y

    f o r t h e Rosens and t h a t p e r s o n a l s e r v i c e was n o t made o f t h i s o r d e r

.   on Rosens n o r was t h e o r d e r p o s t e d a s r e q u i r e d by s e c t i o n 84-4158,

    R.C.M.     1947; t h a t R. C . Harken, by l e t t e r o f October 7 , 1967,

    forwarded a copy of t h e o r d e r t o e a c h of t h e a p p e l l a n t s b u t t h a t

    o n l y o n e o f them Irma Ann Rosen, r e c e i v e d t h e l e t t e r p r i o r t o t h e
h e a r i n g d a t e ; and t h a t by t h e d e c r e e of t h e d i s t r i c t c o u r t de-

f a u l t judgment was e n t e r e d a g a i n s t Rosens w i t h o u t n o t i c e of

w r i t t e n a p p l i c a t i o n f o r judgment, a s p r o v i d e d by Rule 5 5 ( b ) ( 2 ) ,

M.R.Civ.P.       and t h a t n e i t h e r R . C . Harken n o r t h e Rosens r e c e i v e d

n o t i c e of e n t r y of judgment a s r e q u i r e d by Rule 7 7 ( d ) , M.R.Civ.P.

            On December 20, 1972, M i d k i f f s f i l e d t h e i r answer t o t h e

amended c o m p l a i n t and a c o u n t e r c l a i m .    Midkiffs denied t h a t

p e r s o n a l s e r v i c e was n o t made and t h a t t h e r e was no p o s t i n g a s

r e q u i r e d by t h e s t a t u t e , and d e n i e d t h a t t h e o r d e r of October 11,
1967 was n o t s e r v e d .      The o n l y new a l l e g a t i o n i n ~ i d k i f f s ' c o u n t e r -

c l a i m was t h a t t h e judgment a g a i n s t Rosens i n C i v i l No. 6253 was
n o t a d e f a u l t judgment and Rule 5 5 ( b ) ( 2 ) , M.R.Civ.P.                d i d n o t apply.

            O March 6 , 1973, M i d k i f f s moved f o r summary judgment,
             n

and on March 30, 1973, t h e motion was h e a r d .                      I n t e r r o g a t o r i e s were

t a k e n by M i d k i f f s of t h e Rosens.        On May 1 5 , 1973, t h e d i s t r i c t

c o u r t e n t e r e d i t s f i n d i n g s of f a c t and c o n c l u s i o n s of law and
g r a n t e d M i d k i f f s ' motion f o r summary judgment and d i s m i s s e d Rosens'

complaint with prejudice.                 Rosens moved t o amend t h e d i s t r i c t

c o u r t ' s f i n d i n g s of f a c t and c o n c l u s i o n s of l a w which w a s d e n i e d .

Rosens have a p p e a l e d .

            Rosens p r e s e n t two i s s u e s f o r r e v i e w , b o t h of which can

be summarized a s f o l l o w s :         Did t h e d i s t r i c t c o u r t e r r i n g r a n t i n g

t h e motion f o r summary judgment?

            Rosens c o n t e n d t h a t t h e d i s t r i c t c o u r t s h o u l d n o t have

g r a n t e d t h e summary judgment f o r t h e r e a s o n t h a t Rule 7 7 ( d ) ,

M.R.Civ.P.,       which r e q u i r e s s e r v i c e of n o t i c e o f e n t r y of judgment,
was n o t f o l l o w e d i n C i v i l No. 6253, and t h e r e was no showing o f
said service.          The p u r p o s e of Rule 7 7 ( d ) , M.R.Civ.P.             i s obviously

t o i n f o r m a p a r t y t h a t a judgment h a s been e n t e r e d a g a i n s t him and
t h e n a t u r e and amount of r e l i e f and damages t h e r e b y g r a n t e d .

            P u r s u a n t t o Rule 81, M.R.Civ.P.,           c e r t a i n s t a t u t o r y proceedings
l i s t e d i n T a b l e A , M.R.Civ.P.         t a k e precedence over t h e r u l e s

where i n c o n s i s t e n t .     S e c t i o n 84-4158, R.C.M.         1947 i s s o l i s t e d

and p r o v i d e s i n p a r t :

              "Upon t h e h e a r i n g o f t h e o r d e r t o show c a u s e
             t h e c o u r t s h a l l have j u r i s d i c t i o n t o d e t e r m i n e
             s a i d amount and t o make a n o r d e r t h a t t h e same
             be p a i d i n t o c o u r t w i t h i n a g i v e n t i m e , n o t ex-
             c e e d i n g t h i r t y ( 3 0 ) d a y s a f t e r t h e making of s a i d
             o r d e r . I f s u c h amount, when s o d e t e r m i n e d , s h a l l
             n o t be p a i d w i t h i n t h e t i m e f i x e d by s a i d c o u r t ,
             t h e n s a i d t r u e owner s h a l l be deemed t o have waived
             any d e f e c t i n t h e t a x p r o c e e d i n g s and any r i g h t
             o f redemption, and t h e r e u p o n , i r r e s p e c t i v e of any
             i r r e g u l a r i t i e s , d e f e c t s o r omissions o r t o t a l
             f a i l u r e t o o b s e r v e any of t h e p r o v i s i o n s of t h e
             s t a t u t e s of Montana r e g a r d i n g t h e a s s e s s m e n t ,
             l e v y i n g of t a x e s , o r s a l e of p r o p e r t y f o r t a x e s ,
             and t h e g i v i n g of n o t i c e s , i n c l u d i n g n o t i c e s o f
             r e d e m p t i o n , o r c o n c e r n i n g t a x d e e d s , whether o r
             n o t such o m i s s i o n s o r f a i l u r e s make s a i d pro-
             ceedings void (other than t h a t t h e taxes w e r e not
             d e l i n q u e n t o r have been p a i d ) , t h e t i t l e o f s u c h
             t r u e owner s h a l l n o t be q u i e t a s a g a i n s t s a i d
             p u r c h a s e r o r h i s s u c c e s s o r s , and a d e c r e e s h a l l
             be e n t e r e d i n s a i d a c t i o n q u i e t i n g t h e t i t l e of
             s a i d purchaser o r h i s successor a s a g a i n s t s a i d
             t r u e owner."

             According t o t h e d i s t r i c t c o u r t m i n u t e s o f October 11,

1967, R. C . Harken a p p e a r e d on October 11, 1967, and was a d v i s e d
i n open c o u r t of t h e f a c t t h a t t h e f a i l u r e t o d e p o s i t t h e sum of

$2,712.94 by November 1 2 , 1967, would r e s u l t i n t h e e n t r y o f

judgment.         The d i s t r i c t c o u r t m i n u t e s f u r t h e r i n d i c a t e t h a t R. C .

Harken a p p e a r e d f o r t h e " d e f e n d a n t s " (Rosens)       .   It i s further

n o t e d t h a t a t t o r n e y Harken made no o b j e c t i o n t o t h e p e t i t i o n ,
w i t h t h e u n d e r s t a n d i n g t h a t t h e d e f e n d a n t s would s t i l l have t h e

o p p o r t u n i t y t o a p p e a r i n t h e c a u s e and answer and c o n t e s t t h e

claim.       The r e c o r d shows t h a t a t a l l t i m e s p r i o r t o and i n c l u d i n g
t h e t i m e of t h e h e a r i n g on t h e o r d e r t o show c a u s e , Rosens w e r e
r e p r e s e n t e d by a t t o r n e y Harken.
             Rosens, t h r o u g h t h e i r a t t o r n e y , had n o t i c e t h a t i f t h e y
d i d n o t d e p o s i t t h e sum r e q u i r e d , a d e c r e e p u r s u a n t t o s e c t i o n

84-4158,      R.C.M.      1947, would be e n t e r e d a g a i n s t them q u i e t i n g
t i t l e i n Midkiffs.         The d e p o s i t was n o t made and t h e d e c r e e

was e n t e r e d .    I t i s t h i s C o u r t ' s view t h a t i t would be redun-

d a n t t o r e q u i r e t h e a p p l i c a t i o n of Rule 7 7 ( d ) , M.R=Civ.P. under

t h e c i r c u m s t a n c e s h e r e , t h e r e b e i n g n o t i c e t h a t a d e c r e e would

be e n t e r e d i f t h e money was n o t d e p o s i t e d .         By r e a s o n o f Rosens'
own f a i l u r e t o d e p o s i t t h e money, t h e d i s t r i c t c o u r t e n t e r e d t h e

decree quieting t i t l e i n Midkiffs.                   For Rosens now t o s a y t h a t

t h e y s h o u l d have been g i v e n n o t i c e of t h i s e n t r y of judgment
p u r s u a n t t o Rule 7 7 ( d ) , M.R.Civ.P.          i s without merit.

             Rosens a l s o c o n t e n d t h a t t h e motion f o r summary judgment

s h o u l d n o t have been g r a n t e d f o r t h e r e a s o n t h a t t h e o r d e r o f

October 11, 1967, was i n v a l i d b e c a u s e of l a c k of j u r i s d i c t i o n
under s e c t i o n 84-4158,         supra.       Rosens a r g u e t h a t b e c a u s e t h e r e

i s no showing t h a t t h e o r d e r t o show c a u s e of September 2 0 , 1967

was p o s t e d i n t h r e e p u b l i c p l a c e s t e n d a y s b e f o r e t h e h e a r i n g

d a t e , s e c t i o n 84-4158, R.C.M.          1947, was n o t f o l l o w e d .

            A s t o t h e o r d e r t o show c a u s e of September 2 0 ,                1967, sec-

t i o n 84-4158 s t a t e s :

            " I n any a c t i o n now pending, o r h e r e a f t e r b r o u g h t
            t o s e t a s i d e o r a n n u l any t a x d e e d , o r t o q u i e t
            t i t l e * * * t h e p u r c h a s e r o r h i s s u c c e s s o r upon
            f i l i n g a n a f f i d a v i t may o b t a i n from t h e c o u r t an
            o r d e r d i r e c t e d t o t h e person claiming t h e property
            * * * o r t o show c a u s e on a d a t e t o be f i x e d i n
            s a i d o r d e r , n o t e x c e e d i n g t h i r t y ( 3 0 ) d a y s from
            t h e d a t e t h e r e o f , why such payments s h o u l d n o t be
            made. S a i d a f f i d a v i t s h a l l s e t f o r t h t h e p l a c e of
            r e s i d e n c e of s a i d t r u e owners and whether t h e y a r e
            i n t h e s t a t e of Montana, i f known t o t h e p l a i n t i f f ,
            o r t h a t t h e same i s n o t known t o t h e p l a i n t i f f .

             " S a i d o r d e r s h a l l be f i l e d w i t h t h e c l e r k and a
             copy s e r v e d p e r s o n a l l y upon a l l p e r s o n s shown i n
             s a i d a f f i d a v i t t o b e r e s i d e n t s o f and i n t h e s t a t e
             of Montana, and j u r i s d i c t i o n s h a l l be a c q u i r e d o v e r
             a l l o t h e r p e r s o n s by p u b l i s h i n g t h e same o n c e i n
             a newspaper i n t h e c o u n t y , and by p o s t i n g t h e same
             i n t h r e e (3) p u b l i c p l a c e s i n t h e county a t l e a s t
             t e n ( 1 0 ) d a y s b e f o r e t h e day f i x e d f o r t h e h e a r i n g
             and by l e a v i n g a copy w i t h t h e c o u n t y t r e a s u r e r . "

             S e c t i o n 84-4158,     R.C.M.      1947,requires a nonresident t o
be n o t i f i e d of t h e o r d e r t o show c a u s e by h a v i n g i t p u b l i s h e d

i n a newspaper i n t h e c o u n t y and by p o s t i n g t h e same i n t h r e e

p u b l i c p l a c e s i n t h e county a t l e a s t t e n days before t h e d a t e

s e t f o r hearing.

             The i n t e r r o g a t o r i e s t o t h e t h r e e a p p e l l a n t s show i d e n t i -

c a l answers t o t h e f o l l o w i n g q u e s t i o n :       " * * * Please s t a t e
a l l proof and e v i d e n c e t h a t you have knowledge of t h a t s a i d

o r d e r t o show c a u s e was n o t p r o p e r l y p o s t e d . "       T h e i r answers

were u n i f o r m l y t h a t t h e i r a t t o r n e y d i d n o t f i n d an a f f i d a v i t of

p o s t i n g i n t h e f i l e and t h a t , t h e r e f o r e , "we assume t h a t it was

not posted."

             The presumption i n f a v o r of t h e p o s t i n g by t h e c l e r k ,

w h i l e r e b u t t a b l e , i s p r o v i d e d i n s e c t i o n 93-1301-7(15), R.C.M.
1947, which p r o v i d e s , "That o f f i c i a l d u t y h a s been r e g u l a r l y

performed.      I'



             I t i s t h i s C o u r t ' s o p i n i o n t h a t a mere assumption i n t h e

a b s e n c e of a n a f f i d a v i t i n t h e c o u r t f i l e i s n o t t h e t y p e of

proof which i s n e c e s s a r y t o o v e r r i d e t h e presumption t h a t t h e a c t

was o f f i c i a l l y performed i n a r o u t i n e and r e g u l a r manner, and t o

have r e c e i v e d t h e answer by a p p e l l a n t s i n t h e i n t e r r o g a t o r y was

ample i n d i c a t i o n t o t h e d i s t r i c t c o u r t and t o t h i s C o u r t t h a t

t h e r e was no o t h e r p r o o f .

             The d i s t r i c t c o u r t p r o p e r l y concluded t h a t t h e Rosens were

a t a l l t i m e s under t h e j u r i s d i c t i o n of t h e d i s t r i c t c o u r t .
             Rule 56 ( c ) , M.R.Civ.P.,          provides i n p a r t :

             " * * * The judgment s o u g h t s h a l l be r e n d e r e d
             f o r t h w i t h i f t h e pleadings, d e p o s i t i o n s , answers
             t o i n t e r r o g a t o r i e s , and a d m i s s i o n s on f i l e show
             t h a t t h e r e i s no g e n u i n e i s s u e a s t o any m a t e r i a l
             f a c t and t h a t t h e moving p a r t y i s e n t i t l e d t o a
             judgment a s a m a t t e r of law. * * * "

A s t h i s C o u r t i n S t e n s v a d v . Miners & Merchants Bank of Roundup,

      Mont   .- 517
               ,              P.2d 715, 30 St.Rep.               1178, 1 1 8 2 , s t a t e d :
                              Rule
                   I1under/56 ( c ) , M.R.Civ.P.,           t h e moving p a r t y f o r
                   summary judgment must b e a r t h e burden of p r o v i n g
                   t h e a b s e n c e o f any g e n u i n e i s s u e a s t o a l l
                   m a t e r i a l f a c t s which would, as a m a t t e r of law,
                   e n t i t l e him t o judgment.          Kober v. K y r i s s v.
                   B i l l i n g s Deaconess H o s p i t a l , 148 Mont. 117, 417
                   P.2d 476."

                   From o u r e x a m i n a t i o n of t h e r e c o r d h e r e i n , t h a t i s , t h e

       p l e a d i n g s , Rosens'answers t o i n t e r r o g a t o r i e s and t h e d i s t r i c t

       c o u r t f i l e i n C i v i l No. 6253, and from o u r d i s c u s s i o n of t h e

       c o n t e n t i o n s p r e s e n t e d by Rosens, it i s o u r c o n c l u s i o n t h a t t h e r e

       i s no g e n u i n e i s s u e a s t o any m a t e r i a l f a c t and M i d k i f f s were

       e n t i t l e d t o a judgment a s a m a t t e r of law.

                   F o r t h e f o r e g o i n g r e a s o n s , t h e judgment,of       the district

       court i s affirmed.


                                                                    ,-i----------------


                                                                        Chief J u s t i c e

       W concur:
        e
                                 *-
                                      ."+.        ",.*
         P
       -"S~.J,"~~---L-L'-2-
                      '
                            ----
                          ,bd;               L*

                                                         -----
               !
                     -           >,I
                                  '
--A
 ---       '           i f J -,?-
                          .
               ----is,---*---ii*
               -  -                                         -----